Exhibit 99 CONTACT: Robert F. Mangano Joseph M. Reardon President & Chief Executive Officer Sr. Vice President and Treasurer (609) 655-4500 (609) 655-4500 PRESS RELEASE – FOR IMMEDIATE RELEASE…… 1ST CONSTITUTION BANCORP EARNS $717,846 AND $0.18 PER DILUTED SHARE FOR THE QUARTER ENDED JUNE 30, 2008 CRANBURY NJ – JULY 29, 2008……1ST Constitution Bancorp (NASDAQ:FCCY) today reported net income of $717,846, or $0.18 per diluted share, for the second quarter of 2008 compared with net income of $1,418,098, or $0.35 per diluted share, for the second quarter of 2007. For the first six months of 2008, the Company earned net income of $1,520,043, or $0.38 per diluted share, compared with net income of $2,743,992, or $0.68 per diluted share, for the first six months of 2007. The 2007 per share amounts have been restated to give effect to a 6 percent stock dividend paid on February 6, 2008. Net income for the quarter ended June 30, 2008 was impacted by the rapid decline in short term interest rates and their affect on the Company’s floating rate loan portfolio, as well as increases in non-interest expense primarily relating to start up costs associated with the Company’s Mortgage Warehousing unit.Also, based on the challenging credit environment, and the continued growth in the Company’s loan portfolio, the provision for potential loan losses was increased for the second quarter of 2008 when compared to the provision for the second quarter of 2007. Net interest income declined by 7 percent in the second quarter of 2008 to $4,010,773 from $4,314,517 reported for the second quarter of 2007.Net interest income for the second quarter of 2008 increased by approximately $8,000 over the first quarter of 2008. Supporting earnings for the second quarter of 2008 was the continued generation of non-interest income, which reached $804,904, up $156,481, or 24 percent, from the same prior year quarter. At June 30, 2008 the allowance for loan and lease losses stood at $3,635,766, or 0.96 percent of total loans.During the second quarter of 2008, the
